EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 1 The following discussion and analysis of the operations, results and financial position of Coral Gold Resources Ltd. (the “Company” or “Coral”) should be read in conjunction with the Company’s unaudited condensed consolidated interim financial statements for the six month period ended July 31, 2012 and the audited financial statements for the year ended January 31, 2012 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated October 1, 2012 and discloses specified information up to that date. Coral is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). Unless otherwise cited, references to dollar amounts are Canadian dollars. Throughout this report we refer to “Coral”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Coral Gold Resources Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com and the Company’s website at www.coralgold.com. Business Overview The Company is an exploration stage entity whose principal business activities are the acquisition, exploration and development of mineral properties. The Company’s mining claims are located in the states of Nevada and California in the United States. The Company’s present principal exploration activities have been focused on the Robertson mining claims located in Crescent Valley, Nevada. The Company is a reporting issuer in British Columbia, Alberta and Ontario, a foreign issuer with the United States Securities & Exchange Commission and trades on the TSX Venture Exchange under the symbol CLH, on the OTCBB under the symbol CLHRF and on the Berlin & Frankfurt Stock Exchanges under the symbol GV8. The Condensed Consolidated Interim Financial Statements reflect the financial position and results of operations of Coral and its active US subsidiary, Coral Resources, Inc. All material intercompany transactions have been eliminated. Overall Performance The following is a summary of significant events and transactions during the six months ended July 31, 2012 and to the date of this MD&A: Robertson Property, Nevada Core Area Robertson is located along the Cortez Gold trend of north-central Nevada and adjoins Barrick’s Pipeline mine. In October 2009, Coral received a revised resource estimate for the Robertson Property from Beacon Hill Consultants Ltd. (“Beacon Hill”) utilizing lower cut-off grades to reflect the positive movement in the price of gold over the last three years. These revised values are based on the NI 43-101 Technical Report titled Mineral Resource Estimate for the Robertson Property, Lander County, Nevada prepared by Beacon Hill as announced in the Company’s press release in February 2008. The original estimate was based on a gold price of US$600 per ounce which was a conservative estimate of gold prices in 2007, and which estimated the inferred gold resources for the Robertson property at over 2.3 million ounces of gold. Gold prices over the last three years have been significantly higher than US$600.Based on more reasonable gold prices and to reflect on the rolling average for the preceding three years, it was decided that a price of US$850 per ounce should be used at this time to more accurately represent the value of the resources that may be expected to be extracted at this time. Based on this lower gold cut-off value of 0.0106, the gold resource at Robertson increases to 3.4 million ounces, which is a 47% increase from the previously reported figure.It should be noted that changes in operating costs may change this figure.No work has been done to reflect and change in operating costs as estimated in the Beacon Hill study on which the cut-off grade calculation was based. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 2 The zones included in the Beacon Hill estimate are located within the Robertson’s Core area. The Company’s other claim blocks, including Norma Sass, Lander Ranch, Ruf, Blue Nugget and the Excluded claims (joint ventured with Barrick Cortez Gold Mines), were not part of the estimate. Beacon Hill reported the following updated resource estimate using 0.0106 Au opt cut-off: Zone Tons Ounces per Ton Ounces of Au Distal 39A South Zone Outside Gold Pan Oxide Altenburg Hill Oxide Porphyry Oxide Gold Pan Sulphide Altenburg Hill Sulphide Porphyry Sulphide TOTAL Preliminary Economic Assessment (“PEA”) In 2010, Coral commissioned Beacon Hill to commence a Preliminary Economic Assessment (“PEA”) that would meet the NI 43-101 standard on three of its gold deposits located on the Robertson Property.The report was finalized and made public in late January 2012. In completing the study, Beacon Hill used the services of Knight Piésold Ltd., SRK Consulting (U.S.) Inc., Kaehne Consulting Ltd., Kirkham Geosystems Ltd., R. McCusker, P.Geo., and F. Wright Consulting Inc. There are a number of deposits located on the Robertson property; however, Altenburg Hill, Porphyry and Gold Pan are advanced development zones and are the subject of this PEA and based upon a combination of open pit mining methods and cyanide heap leach. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 3 The results of the evaluation are as follows: Resources and Mining · Est. inferred resources at a cut-off of 0.005 oz Au/t 78.2 million tons grading 0.0138 oz Au/t. · In situ gold 1,080,900 oz’s · Development period to construction decision 5 years · Mine life 10.5 years · Average production rate 21,300 tpd · Ore to waste Strip Ratio 0.6:1 · Leach recovery HG cut off 0.0147 oz Au/t 67% · Leach recovery LG cut off 0.005 to 0.0147 oz Au/t 45% · Saleable gold 608,000 oz’s Note: Due to the uncertainty that may be attached to an inferred mineral resource, it cannot be assumed that all or any part of an inferred mineral resource will be upgraded to an indicated or measured resource as a result of continued exploration. Economics Two alternatives were reviewed, owner operated and contractor operated. The results shown are after tax. Taxes are considered indicative only. Description Owner Operated Contractor Operated US$ millions US$ millions Development Cost Initial Capital Cost Ongoing Capital Cost Average Operating Cost US$/ton mined Results of Economic Analysis at Various Gold Prices (Owner Operated) Gold Price US$/oz IRR % NPV undiscounted US$ million NPV discounted 5% US$ million Payback Period Years Results of Economic Analysis at Various Gold Prices (Contactor Operated) Gold Price US$/oz IRR % NPV undiscounted US$ million NPV discounted 5% US$ million Payback Period Years Note: It should be noted that the economic analysis of this deposit is based upon the expenditures from the time a construction decision is taken and that all development costs to that point have been considered as sunk costs whether they have been expended or not at this time. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 4 The PEA indicates that the Robertson Property is one of merit that warrants further development.The first phase of this development is recommended to be exploration drilling, metallurgical test work, environmental studies and permitting and completion of a prefeasibility study.The cost of this work is estimated to be US$7.9 million as shown below. Summary of Expenditures to Completion of Prefeasibility Description Estimated Cost $ Royalty and Regulatory Fees Exploratory and definition drilling Metallurgical test work program Environmental program Preliminary Feasibility Study Contingency Total Exploration and definition drilling consists of the following: The Phase I should consist of drilling 40 HQ diameter diamond core holes and 42 RC holes having an average depth of 400-500 ft and totaling about 40,000 ft in the; 1. Porphyry Zone:“Twinning” 10 percent (20 holes) of the historic drill holes by diamond core drilling to determine if “historic” Amax drilling data can be used with confidence to upgrade the level of confidence in the resources. In addition, a further 17 RC holes, totaling about 7,600 ft, to be drilled along the west and south boundaries of the Porphyry Zone to test for possible extensions to mineralization. 2. Altenburg Hill/South Porphyry Area:Twenty-five RC holes totaling 12,400 ft. 3. Gold Pan Zone:Twenty wide-spaced diamond core holes totaling 10,000 ft to verify continuity and grade retuned in historic drilling. 4. Altenburg Hill/South Porphyry: Based on results on the Phase I RC drilling follow up diamond core drilling (20 holes) is to be conducted in this area The proposed metallurgical test work consists of variability testing and will be performed on samples obtained both spatially and at depth for the oxide and transition to sulfide ore zones. This work will encompass; · prepare composite material representing larger zones of each deposit to define the crush size and other process conditions; · crushing work index and abrasion testing; · mineralogical evaluation of column feed and products; · extensive column work to determine optimum crush size and other process conditions; · similar testing as was performed on oxide materials to be done on sulfide and transition zone materials; · additional processing parameters to be investigated including reagent use and concentrations; · leach evaluation on material that is below the cut-off grades of the various deposits which was classified as waste based ondump leaching of run of mine, low grade materials; · laboratory test work on up to 10 tonnes of 100% minus 300 mm (~12”) feed. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 5 Note also that the PEA concerns only the relatively shallow portions of these three deposits: Gold Pan, Porphyry and Altenburg Hill.Other deposits such as Distal, 39A, Triplet Gulch and a zone to the east of Gold Pan were not part of this study.However, all deposits form part of the 2011 calculation of the resources by Beacon Hill using a base case of US$1,350 per ounce. (Inferred mineral resource of 191 million tonnes @ 0.0143 oz Au/ton containing a total of 2.741 million ounces). It should be noted the resources are reported with consideration for their reasonable expectation of economic extraction as defined using an optimized pit shell. The PEA also shows the logistical advantages of the Robertson Property, namely: · Nevada State Highway 305, a paved all weather road which is the main access to Barrick’s Cortez Operations (adjoins the Robertson Property to the south) crosses the south east corner of the property; · A network of gravel roads give easy access to the gold resources at the Robertson Property; · The gold resources are on the south east edge of the Shoshone Range.The leach pads can be built on the basinal flat land, only a short haul from the planned pits; · The electric power transmission line which supplies Cortez, parallels State Highway 306 and crosses the Robertson Property.The proposed gold recovery plant would be built adjoining the power transmission line. (ie. internal power lines will be very short); · Workers at Cortez are bussed from Elko for a 12 hour shift, four day work week.Personnel at the Robertson Property would enjoy a slightly shorter commute from Elko or alternatively, they could live in Crescent Valley, Nevada, eight miles distant on the State Highway 306. Environmental Assessment (“EA”) In April 2010, SRK Consulting (US) Inc. (“SRK Consulting” or “SRK”), our environmental compliance and permitting consultants, submitted an amended Plan of Operation ("APO") to the U.S. Bureau of Land Management ("BLM") and the Nevada Department of Environmental Protection ("NDEP") to allow us to carry out our work plan. A setback occurred when the BLM declined our drilling permit application because our existing EA (circa 1980's) was out of date. Realizing the importance to our Company of the ability to keep drilling, the BLM suggested that we withdraw our APO and revert back to a previous APO from 2007 that allowed us, without any amendments to drill on certain areas of the property. In June 2010, we withdrew our original APO when the BLM determined that a new EA of the Robertson property would be required. We immediately commissioned SRK Consulting to commence work on the new EA which is to include archeological and endangered species studies, as well as addressing a number of other environmental issues. While the completion of the new comprehensive EA has delayed certain parts of the drill program, Coral stands by its on-going commitment to sound environmental management. The BLM accepted the fifth submission of the 2010 APO and a kick off meeting was held on July 20, 2011.The meeting outlined the need for a new EA.In particular, the various categories to be studied in the EA – cultural, wild life, native religions, hazmat, paleontology, range management, noxious weeds, air quality, hydrology, riparian zones, migratory birds, environmental justice and socio economic issues. Studies had been in progress since November 2010 but the EA did not officially start until July 2011.The cultural studies were done by Kautz and Co. of Reno, Nevada.Most of the other studies are by SRK out of Elko, Nevada who have overseen the entire environmental assessment. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 6 As Coral anticipated, the work did not locate native religious sites or burial grounds etc. but the ghost mining town of Tenabo has required detailed study. By July 13th, 2012,the baseline vegetation and wildlife field work had been completed and the baseline studies report was submitted to the BLM. The BLM's response to Corals Baseline Studies was received July 27th and delivered to SRK Consultants whom have since supplied a response to the modifications to the Baseline Studies required by the BLM. SRK reported that responses from all the various questions on vegetation, wildlife, air quality and Native American specialists had been received. As a result the Cumulative Effects Study Area's (CESA) was enlarged and SRK completed the cumulative analysis which is the final stage of the EA. On September 24, Coral announced thatSRK had completed and submitted the EA to the BLM.Coral is now awaiting the BLM's response. Should the EA be accepted, Coral will then submit its application for the new Amendment to the Plan of Operations ("APO") report. Coral expects that when the BLM accepts the EA as complete, it will rule that the extensive drilling and test pit program proposed in the APO can be done at certain times of the year and using environmentally safe practices which will result in little or no impact on the environment and give Coral the permit to proceed. Coral has applied for a blanket permit to allow the Company to drill up to 500 holes.Upon acceptance of the APO, Coral plans to continue Phase 2 drilling consisting of 60 holes as part of the forthcoming pre-feasibility study Compliance with the EA process is mandatory.The various categories studied are the subject of numerous Nevada State and US Federal laws.Fortunately not all are applicable to the Robertson property. The EA process takes time and costs money.Coral has spent approximately $9,994,000 to date on the APO and EA. Drilling Coral’s cultural and wildlife surveys were sufficiently completed by the end of 2011 to allow the Company to demonstrate to the BLM that 13 proposed diamond core holes on the Porphyry zone do not impact on cultural or wildlife areas.The program consisted of 13 diamond drill core holes that twinned existing Amax Gold Inc. ("Amax") holes (circa 1990 1996) and provided core for leach tests at McClelland Laboratories Inc. ("McClelland Labs") in Reno, Nevada. The holes were part of the Phase 1 drill program as proposed in the January 2ssessment and were designed to verify Amax's historic drilling data, and to upgrade the level of confidence in resources contained in the oxidized zones. The Phase 1 drill program represented Coral's first step towards pre-feasibility as defined by the PEA. Assays for holes CC-12-1 through CC-12-13 have been received from ALS Minerals ("ALS"). Comparison with the earlier holes is as follows: (all holes are vertical) Hole ID Type Total Depth (ft) From (ft) To (ft) Thickness (ft) Average Grade 0.005 oz Au Cutoff Average Grade No Cut Off Au (g/t) Au oz/t Au (g/t) Au (oz/t) CC12-1 DDH CR-04-20 RC 80 CC12-2 DDH 55 AT 168 RC 60 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 7 CC12-3 DDH 50 AT-074 RC 55 CC12-4 DDH 10 AT-194 RC 15 CC12-5 DDH 30 CAT-044 DDH 40 75 CC12-6 DDH 30 CAT-049 DDH 39 CC12-7 DDH 10 AT-187 RC 95 10 40 60 CC12-8 DDH 35 CAT-022 DDH 20 CC-12-9 DDH 35 CAT-025 RC 30 CC12-10 DDH 30 CAT-025 DDH 70 90 20 85 CC12-11 DDH 30 CAT-043 DDH 30 CC12-12 DDH CAT-026 DDH CC12-13 DDH 40 AT-136 RC 25 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 8 The program was run and supervised by Bob McCusker a Qualified Person as defined by NI-43-101. Norma Sass In September 2008, the Company entered into an exploration, development and mine operating agreement (the “Agreement”) with Barrick Gold Exploration Inc. (“Barrick”), wherein Barrick is granted the option to acquire up to a 75% interest in the Company’s and Levon Resources Ltd.’s (“Levon”) interests in the Norma Sass Property, Nevada, consisting of 36 unpatented mining claims. In October 2009, Barrick commenced drilling hole NS 09-01 targeting the Lower Plate carbonate sequence. This hole was drilled North West at 70 degree dip across a SW-NE striking fault which trends into Barrick’s Gold Acres pit one mile to the northeast and is thought to be related to mineralization at Gold Acres. It started as a reverse circulation hole but encountered recovery problems at 1,680 foot depth.Barrick brought in a core rig, wedged the RC hole and drilled HQ diameter core to a final depth of 2,586 ft. The hole entered the lower plate Wenban limestone at 1,330 foot depth and was bottomed in the Roberts Mountain formation.These are the principal host rock formations for the gold deposits at the Pipeline, Gold Acres and Cortez Hills mines. In November 2010, Barrick notified Coral that it had terminated its option on the Norma Sass property.They had however, paid all land fees on the claim group until August 31, 2011. The Company has continued to keep claims in good standing. As at the date of this report, the Norma Sass Property is without mineral reserves, and any activities carried out on the property are exploration in nature. June Claims During 2008, the Company announced the completion of a mineral lease with option to purchase agreement to explore, develop, and exploit six lode mining claims located in Lander County, State of Nevada (the “June Claims”). The June Claims are adjacent to the Company’s View Claims in the northwest section of its Robertson Property. The agreement is for an initial term of 4 years in consideration of the payment of an annual rent of US$25,000, renewable in successive four year terms, provided that the rent will increase by US$5,000 every four years.The property is subject to a royalty charge of 3% of net smelter returns (“NSR”), subject to the Company’s exclusive right to purchase the NSR for US$1,000,000 per percentage point upon notice to the Lessors.The Company also has the exclusive right to purchase the property, subject to the NSR, for US $1,000,000 upon notice to the Lessors. On March 8, 2012, the Company renewed the agreement for a renewal term of four (4) years beginning on March 22, 2012 to March 22, 2016.The annual rent payment under this agreement will increase by $5,000 for an aggregate annual rental payment of $30,000. As at the date of this report, the June Claims are without mineral reserves, and any activities carried out on the property are exploration in nature. Outlook In 2012 Coral is working to move the Robertson project towards pre-feasibility by following the recommendations laid out in the PEA. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 9 Coral had wanted to drill a further 27 core holes as recommended by the PEA in 2012 however the BLM has decided “Based on a review of the case file and information received, BLM will not approve a minor modification allowing more disturbance or additional drilling on pre-existing disturbance for the Robertson Project. BLM will defer authorizing any additional disturbance on the project until the current APO and NEPA review are complete”.The final plant and animal reports will be completed in August and represent the final components of the review. Coral expects that when the BLM accepts the EA as complete, it will rule that the extensive drilling and test pit program proposed in the APO can be done at certain times of the year and using environmentally safe practices which will result in little or no impact on the environment and give Coral the permit to proceed.With the new EA, Coral will have a 10 year blanket permit that will allow the Company to drill up to 500 holes, thus ensuring that further progress is not impeded.Coral expects that SRK will have completed and submitted the EA by mid-2012. Results of Operations Summary of Quarterly Results Period ended Jul 31 Q2 Apr 30 Q1 Jan 31 Q4 Oct 31 Q3 Jul 31 Q2 Apr 30 Q1 Jan 31 Q4 Oct 31 Q3 $ Revenue — Loss for the period Loss per Share Total Assets Quarterly costs fluctuate with non-cash items such as share-based payments, deferred income tax and foreign exchange variances. Share-based payments and deferred income tax expense are the primary variances in the quarterly results. In the quarter ended July 31, 2012, the Company recorded a $2,353 share-based payment expense which resulted in a decrease in loss for the quarter as compared to the previous four quarters. Because the Company has not generated any income in recent years, total assets trend downward during the periods when there are no new funds raised. However, the majority of expenditures are capitalized as exploration and evaluation assets so total asset value does not decrease as dramatically as working capital will.When there is a sharp increase in total assets, it is often because cash was raised through the issuance of new equity shares. There were no new financing during the current quarter. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SIX MONTHS ENDED JULY 31, 2012 Page 10 Three months ended July 31, 2012 compared with the three months ended July 31, 2011 Operating and Administrative Expenses Consulting fees $ $ (1 ) Depreciation Directors’ fees Finance costs - Investor relations and shareholder information Legal and accounting Listing and filing fees Management fees Office and miscellaneous (2 ) Salaries and benefits Share-based payments (3 ) Travel Loss before other items ) ) Other Income (Expenses) Interest and other income Foreign exchange gain (loss) ) NET LOSS FOR THE PERIOD ) )
